Citation Nr: 0737431	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  05-10 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
disability, claimed as asthma, to include as a result of 
exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel







INTRODUCTION

The veteran served on active duty from December 1967 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2004 rating decision of Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a respiratory disability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to further disposition 
of the claim.

The veteran contends that his current respiratory disability 
was triggered by his exposure to herbicide agents during his 
service in Vietnam.  In support of his claim, the veteran 
submitted a post-service statement from a fellow serviceman 
who recalled an occasion on which the veteran "had to be 
medivaced for difficulty breathing" during combat service in 
Vietnam.

The veteran denies receiving medical treatment for 
respiratory problems prior to his entrance into service, and 
there are no pre-service treatment records associated with 
his claims file.  Nevertheless, the veteran's service medical 
records show that on examination in August 1967, prior to his 
entrance into service, he reported a history of asthma; 
sinusitis; and ear, nose, and throat problems.  Physical 
examination, however, revealed no abnormalities of the nose, 
sinuses, or lungs.  Additionally, while the examiner noted 
that the veteran had previously undergone sinus surgery, he 
was not found to have any disabling conditions and was 
qualified for entrance into service.  

Service medical records dated in August 1968 indicate that 
the veteran was treated for complaints of restricted 
breathing.  At that time, his history of asthma was noted.  
Then, in early September 1968 the veteran was again treated 
for shortness of breath, a condition which had gotten 
progressively worse, he complained, over the previous months.  
His treating physician recommended that the veteran stop 
smoking.  The physician also noted that the veteran might 
have bronchial asthma and referred him for a chest X-ray.  
However, that X-ray examination showed that the veteran's 
lungs were clear and that he did not have a respiratory 
disease.  

The veteran's service medical records are otherwise negative 
for complaints or treatment related to respiratory problems.  
On examination in June 1969, prior to separation from 
service, he noted that he had a medical history of asthma; 
shortness of breath; ear, nose, and throat problems; and 
chest pains.  However, no abnormalities of the nose, sinuses, 
or lungs were found upon physical examination.   

Post-service treatment records from the VA Medical Center in 
Bay Pines, Florida, reveal that in January 2003 the veteran 
reported a history of asthma and chronic obstructive 
pulmonary disease (COPD).   In October 2003, he complained of 
recurrent chest pain and breathing difficulty, and indicated 
that his inhalers were not working.  At that time, his COPD 
symptoms were assessed as "moderately severe."  The veteran 
was also counseled to quit smoking.  The record thereafter 
shows that the veteran had continued to smoke roughly one to 
two packs of cigarettes a day until June 2003, at which time 
he had cut back to approximately five or six cigarettes a 
day.  

Although the veteran maintains that he has received treatment 
for asthma at the VA Medical Center in Bay Pines, Florida, 
from 1999 to the present, his treatment records dating after 
March 2004 do not appear to be associated with his claims 
file.   Other post-service treatment records for asthma also 
appear to be outstanding.  The veteran contends that 
following his separation from active service he spent 11 days 
in July and August 1969 at the VA Medical Center in West 
Chicago receiving in-patient treatment for asthma.  However, 
his treatment records from that facility do not appear to be 
associated with his claims file.  Because these outstanding 
VA medical records may contain information pertinent to the 
veteran's claim for service connection for a respiratory 
disability, they are relevant and should be obtained.  
38 C.F.R. § 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

Additionally, the veteran has indicated that he applied for 
Social Security Administration disability benefits.  It is 
not clear whether his claim was related to a respiratory 
disability or whether any disability benefits have been 
awarded.  Regardless, the decision and the medical records 
upon which an award of Social Security disability benefits is 
predicated are relevant to VA claims for service connection.  
Murincsak v. Derwinski, 2 Vet.App. 363 (1992); Collier v. 
Derwinski, 1 Vet.App. 413 (1991).  As the records associated 
with the veteran's claim of disability benefits have not yet 
been attached to his claims folder, efforts to obtain such 
records should be made.  

Finally, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The veteran has already 
undergone a VA examination, in which he told the examiner 
that his most debilitating symptom was "his inability to 
breathe and the feeling of tightness in his throat."  
However, because the examiner did not administer a 
respiratory examination or address the etiology of the 
veteran's breathing difficulties, it remains unclear to the 
Board whether the veteran's current respiratory disabilities 
are related to the respiratory symptoms for which he received 
treatment in service.  The Board therefore finds that a 
remand for an additional examination and etiological opinion 
is in order.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file all medical records from 
the VA Hospital in West Chicago, dated 
from July and August 1969, and all 
medical records related to treatment 
for respiratory disabilities from the 
VA Medical Center in Bay Pines, 
Florida, from April 2004 to the 
present.  

2.  Obtain and associate with the 
claims file the veteran's Social 
Security records.

3.  After the above records have been 
obtained, schedule the veteran for a 
respiratory examination for the purpose 
of ascertaining the etiology and 
approximate date of onset of any 
currently diagnosed respiratory 
disability.  The claims folder should 
be made available to and reviewed by 
the examiner prior to completion of the 
examination report, and the examination 
report should reflect that the claims 
folder was reviewed.  The examiner 
should provide an opinion as to the 
following:

a)	Specify all currently diagnosed 
respiratory disabilities.

b)	Does the veteran have a respiratory 
disease that pre-existed service, 
and, if so, is it at least as likely 
as not (50 percent probability or 
greater) that the pre-existing 
disease was aggravated or permanently 
worsened as a result of service?

c)	Is it at least as likely as not (50 
percent probability or greater) that 
any current respiratory disabilities 
are related to his period of active 
service, including the occasions in 
August and September 1968 on which he 
was treated for complaints of 
breathing problems, or to exposure to 
herbicide agents?  The examiner 
should specifically comment whether 
the veteran's currently diagnosed 
COPD had its initial manifestation 
during the veteran's active service, 
and as to the most likely etiology of 
the veteran's COPD.

4.  Then, readjudicate the veteran's 
claim for service connection for a 
respiratory disability.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




 Department of Veterans Affairs


